DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Controlling vehicle to drive by either engine or motor or both based on steps.

Claim Rejections - 35 USC § 112
This rejection is withdrawn due to the amendments made to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto (U.S. Pat. No. 10,369,985).
Regarding claim 1, Yamamoto discloses a vehicle control device configured to control a vehicle including a first driving device and a second driving device, the first driving device being configured to drive of first driving wheels, the second driving device being configured to drive second driving wheels and having a maximum driving force that is smaller than a maximum driving force of the first driving device (col. 1, lines 55-67 discloses an engine for one pair of wheels and a motor for the other.  ), the vehicle control device comprising
one or more processors, wherein: the one or more processors are configured to decide a target driving force of the vehicle (col. 8, lines 28-67 discloses receiving requested output and creating target outputs) based on information from a parking control device configured to assist the vehicle in parking (The entire system assists in parking without the engine or motor or wheels the vehicle would not move to be able to park.); 
the one or more processors are configured to determine whether there is a step on a parking (this is intended use which the cited art is able to be used on the way to a parking spot) route of the vehicle (“step” is very broad creating enough force to move the vehicle is a step and to do so precisely with target values is a step.  Any operation of the vehicle can be considered a step.); 
the one or more processors are configured to control at least one of a first driving force, which is a driving force of the first driving device, and a second driving force, which is a driving force of the second driving device, based on the target driving force (col. 8, lines 40-55 discloses at least two driving forces);
 in a state where the vehicle is driven by the second driving force, if it is determined that there is a step on the parking route of the vehicle, the one or more processors are configured to drive the vehicle by at least the first driving force (col. 8, lines 40-55 discloses driving by at least the first force),
and in a state where the vehicle is driven by the second driving force, if it is determined that there is no step on the parking route of the vehicle, the one or more processors are configured to maintain the state where the vehicle is driven by the second driving force (fig. 4 shows CD mode is maintained).
Regarding claim 2 which depends from claim 1, Yamamoto discloses wherein, in a state where the vehicle is driven by the second driving force (Note: this is not requiring only the second driving force), if it is determined that there is a step on the parking route of the vehicle, the one or more processors are configured to drive the vehicle by the first driving force and the second driving force (col. 8, lines 40-55 discloses driving by both driving forces).
Regarding claim 3 which depends from claim 1, Yamamoto discloses wherein: 
the first driving device includes an internal combustion engine (22) and a first electric motor (MG2 is a generator) configured to generate electricity by being rotated by the internal combustion engine, the first driving device being configured to drive the first driving wheels through a transmission (230); 
the second driving device includes a second electric motor (MGR).
Regarding claim 6 which depends from claim 1, Yamamoto discloses wherein, when a change in speed of the vehicle is less than a speed change threshold even though at least one of the first driving force and the second driving force is more than or equal to a driving force threshold, the one or more processors are configured to determine that there is a step on the parking route of the vehicle (any operation of the vehicle can be considered a step).
Regarding claim 7 which depends from claim 1, Yamamoto discloses wherein, when a speed of the vehicle is less than a predetermined value even though at least one of the first driving force and the second driving force is more than or equal to a driving force threshold, the one or more processors are configured to determine that there is a step on the parking route of the vehicle (any operation of the vehicle can be considered a step).
Regarding claim 8 which depends from claim 1, Yamamoto discloses wherein the one or more processors are configured to determine whether there is a step on the parking route of the vehicle, based on information obtained by a peripheral environment detection device configured to detect a peripheral environment of the vehicle (col. 9, lines 32-37 discloses sensing snow through tire slippage).
Regarding claim 9 which depends from claim 6, Yamamoto discloses wherein: the one or more processors are configured to determine whether there is a step on the route of the vehicle, based on information obtained by a peripheral environment detection device configured to detect a peripheral environment of the vehicle; and when the change in speed of the vehicle is more than or equal to the speed change threshold even though it is determined that there is a step on the route of the vehicle based on the information obtained by the peripheral environment detection device, the one or more processors are configured to decrease a degree of reliability of the information obtained by the peripheral environment detection device (col. 9, lines 32-37 discloses “slip” of the tires that would provide peripheral detection and speed change information that would need to be considered.  This limitation is drawn to the weight applied in an undisclosed formula of how it considers each piece of data which is a limitation on organizing human thought.  This is addressed by the limitation.).
Regarding claim 10 which depends from claim 7, Yamamoto discloses wherein: the one or more processors are configured to determine whether there is a step on the route of the vehicle, based on information obtained by a peripheral environment detection device configured to detect a peripheral environment of the vehicle; and when the speed of the vehicle is more than or equal to the predetermined value even though it is determined that there is a step on the route of the vehicle based on the information obtained by the peripheral environment detection device, the one or more processors are configured to decrease a degree of reliability of the information obtained by the peripheral environment detection device (col. 9, lines 32-37 discloses “slip” of the tires that would provide peripheral detection and speed change information that would need to be considered.  This limitation is drawn to the weight applied in an undisclosed formula of how it considers each piece of data which is a limitation on organizing human thought.  This is addressed by the limitation.).
Regarding claim 11 which depends from claim 1, Yamamoto discloses wherein, when, after the vehicle has been caused to travel in a first direction to thereby run over a step on the parking route of the vehicle, the vehicle is caused to travel in a second direction that is different from the first direction and thereby runs over the step again, the one or more processors are configured to maintain a state where the vehicle is driven by the first driving force and the second driving force, both when the vehicle is caused to travel in the first direction to thereby run over the step and when the vehicle is caused to travel in the second direction to thereby run over the step (Fig. 4 shows the first and second driving forces being maintained as it operates through steps).
Regarding claim 12, Yamamoto discloses a vehicle comprising a vehicle control device, the vehicle control device being configured to control the vehicle including a first driving device and a second driving device, the first driving device being configured to drive first driving wheels the second driving device being configured to drive second driving wheels and having a maximum driving force that is smaller than a maximum driving force of the first driving device, the vehicle control device comprising one or more processors, wherein: the one or more processors are configured to decide a target driving force of the vehicle based on information from a parking control device configured to assist the vehicle in parking; the one or more processors are configured to determine whether there is a step on a route of the vehicle; the one or more processors are configured to control at least one of a first driving force, which is a driving force of the first driving device, and a second driving force, which is a driving force of the second driving device, based on the target driving force; and in a state where the vehicle is driven by the second driving force, if it is determined that there is a step on the route of the vehicle, the one or more processors are configured to drive the vehicle by at least the first driving force and in a state where the vehicle is driven by the second driving force, if it is determined that there is no step on the parking route of the vehicle, the one or more processors are configured to maintain the state where the vehicle is driven by the second driving force (The limitation of this claim have been addressed in claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Pat. No. 10,369,985).
Regarding claim 5 which depends from claim 3, Yamamoto discloses further comprising 
an energy storage device (50) configured to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor (shown in fig. 1), wherein: 
the one or more processors are configured to perform a plurality of operation modes (at least CD and CS); 
a first mode of the plurality of operation modes is a mode in which the energy storage device is charged with electric power supplied from the first electric motor in accordance with rotation of the internal combustion engine, and the second electric motor is driven by electric power supplied from the energy storage device (CS mode);
 a second mode of the plurality of operation modes is a mode in which the second electric motor is driven by electric power supplied from the energy storage device in a state where the internal combustion engine is not rotated (CD mode and EV traveling do not use the engine); and 
in a state where the first mode is performed, 
when a speed of the vehicle driven by the first driving force and the second driving force has changed from a value more than or equal to a speed threshold to a value less than the speed threshold, or 
in a state where the first mode is performed, when the target driving force has become less than a target driving force threshold, 
the one or more processors are configured to make a transition from a state where the vehicle is driven by the first driving force and the second driving force to the state where the vehicle is driven by the second driving force, and change the operation mode from the first mode to the second mode (col. 11, lines 35-50 discloses how the system when not restricting the motor will operate the motor in max fuel efficiency mode.  This would operate the engine in off mode since low speed travel (0-5 mph) is not fuel efficient.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yamamoto with a speed threshold since idle start stop systems are known with hybrid systems and the efficiency of engines is lower at the beginning and ends of there power band than in the middle and so a motor would operate more “fuel efficiently” at the lower speeds.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (U.S. Pat. No. 10,369,985)as applied to claims 1 and 3 above, further in view of Shimazaki (U.S. Pub. No. 2020/0215906).
Regarding claim 4 which depends from claim 3, Yamamoto discloses wherein: when a speed of the vehicle that is moving backward by the first driving force and the second driving force has changed from a value more than or equal to a speed threshold to a value less than the speed threshold, the one or more processors are configured to make a transition from a state where the vehicle is driven by the first driving force and the second driving force to a state where the vehicle is driven by the second driving force (when it is driven by the first and second driving force it is also being driven by the second driving force.  Is this requiring that it transition to driving by the second driving force alone?  That the first driving force be zero?  Fig. 4 shows the operation of driving and changing the ratio of driving force supplied by the motors and the engine.  Also as discussed in claim 5 above lower vehicle speeds are more fuel efficiently run by the motor alone.).
Yamamoto does not disclose the transmission includes a plurality of gears, and a number of gears meshed when the vehicle moves backward, among the plurality of gears, is greater than a number of gears meshed when the vehicle moves forward, among the plurality of gears. (Yamamoto is silent to the workings of the transmission)
Shimazaki, which deals in transmissions for four wheel drive vehicles, teaches the transmission includes a plurality of gears, and a number of gears meshed when the vehicle moves backward, among the plurality of gears, is greater than a number of gears meshed when the vehicle moves forward, among the plurality of gears (paragraph 49 discloses the reverse gear has to mesh with the idle which then meshes with the forward low speed gear which is three meshed gears.  When moving forward this only discloses two gears.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yamamoto with the transmission meshing of Shimazaki because this transmission can be used for four wheel drive vehicles (paragraph 9).

Response to Arguments
Applicant's arguments filed 08/18/22 have been fully considered but they are not persuasive.  Applicant argues on pages 12-14 that the amendments which define a “parking route” overcomes the cited art.  A parking route is simply an intended use limitation.  All cars are driven with the intention of eventually parking them at the end of the route.  The cited art is providing for a system that operates in a similar fashion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747